The plaintiff in error, hereinafter referred to as the defendant, was informed against jointly with Marie Ware, was tried separately, and convicted of robbery with firearms, and his punishment fixed at imprisonment at hard labor for 18 years in the state penitentiary, at McAlester, and appeals.
The record in this case was filed in this court on August 13, 1931; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed. *Page 68